Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 1 of 11

Bis TRic 1 OF fONt
UNITED STATES DISTRICT COURT pik
FOR THE DISTRICT OF VERMONT 2019 AUG 14 PM 2: 10
GLERK
UNITED STATES OF AMERICA BY eT IE

V. Criminal No. 5:19-cr-30

CHYQUAN CUPE, aka “Cash,”

DESIREE WELLS-COOPER,

LINDA WAINWRIGHT,

JUAN A. SANCHEZ, JR., and

PEDRO OCASIO, aka “Pluto”, aka “Boobie,”
Defendants.

SECOND SUPERSEDING INDICTMENT
The Grand Jury charges:
Count One

Between in or about October 2018 and on or about February 28, 2019, in the District of
Vermont and elsewhere, the defendants, CHYQUAN CUPE, aka “Cash,” DESIREE WELLS-
COOPER, LINDA WAINWRIGHT, JUAN A. SANCHEZ, JR., PEDRO OCASIO, aka “Pluto,”
aka “Boobie,” and others, known and unknown to the grand jury, knowingly and willfully
conspired to distribute controlled substances, to wit: heroin, a Schedule I controlled substance;
cocaine base, a Schedule II controlled substance; and fentanyl, a Schedule II controlled
substance.

With respect to defendants CHYQUAN CUPE, aka “Cash,” DESIREE WELLS-
COOPER, LINDA WAINWRIGHT, and PEDRO OCASIO, aka “Pluto,” aka “Boobie,” their
conduct as members of the conspiracy, including the reasonably foreseeable conduct of other

members of the conspiracy, involved 28 grams or more of a mixture or substance containing a
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 2 of 11

detectable amount of cocaine base, and 100 grams or more of a mixture or substance containing
a detectable amount of heroin.

(21 U.S.C. §§ 841(a), 841(b)(1)(B), 841(b)(1)(C), and 846)
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 3 of 11

Count Two
On or about October 30, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed fentanyl, a Schedule II controlled
substance.

(21 U.S.C. §§ 841 (a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 4 of 11

Count Three
On or about October 30, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed cocaine base, a Schedule II

controlled substance.

(21 U.S.C. §§ 841 (a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 5 of 11

Count Four
On or about November 1, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally distributed cocaine base, a Schedule II
controlled substance.

(21 U.S.C. §§ 841 (a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 6 of 11

Count Five
On or about December 28, 2018, in the District of Vermont, the defendant, CHYQUAN
CUPE, aka “Cash,” knowingly and intentionally possessed with the intent to distribute 28 grams
or more of a mixture and substance containing a detectable amount of cocaine base, a Schedule
II controlled substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(B); 18 U.S.C. § 2)
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 7 of 11

Count Six
On or about February 15, 2019, in the District of Vermont, the defendant, DESIREE
WELLS-COOPER, knowingly and intentionally distributed fentanyl, a Schedule IT controlled
substance.

(21 U.S.C. §§ 841 (a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 8 of 11

Count Seven
On or about February 20, 2019, in the District of Vermont, the defendant, LINDA
WAINWRIGHT, knowingly and intentionally distributed heroin, a Schedule I controlled
substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 9 of 11

Count Eight

On or about February 22, 2019, in the District of Vermont, the defendant, LINDA
WAINWRIGHT, knowingly and intentionally distributed heroin, a Schedule I controlled
substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 10 of 11

Count Nine
On or about February 25, 2019, in the District of Vermont, the defendant, DESIREE
WELLS-COOPER, knowingly and intentionally distributed fentanyl, a Schedule II controlled
substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))

10
Case 5:19-cr-00030-wks Document 46 Filed 08/14/19 Page 11 of 11

Count Ten

On or about February 28, 2019, in the District of Vermont, the defendant, JUAN A.
SANCHEZ, JR., knowingly and intentionally possessed with the intent to distribute cocaine, a

Schedule II controlled substance, and cocaine base, a Schedule II controlled substance.

(21 U.S.C. §§ 841(a), 841(6)(1)(C))

   

PWIAL DINOS

a“ oe 3 INA E. NOLAN (JAQ)

United States Attorney
Rutland, Vermont
August 14, 2019

11
